Title: To Thomas Jefferson from George Gilmer, 23 December 1787
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
23 Decr 1787 Pen Park

It hurts me to intrude on you, with nothing new or interesting, but what you must receive from those who shed ink more  importantly than I possibly can, but your earnest friendship must be my apology.
Your kind opinion which coincided with several here I flattered myself would settle the point clearly as to Marrow-bone but behold these adepts in the law have abandoned their former opinion, and consider the whole as a life estate the being introduced in lieu of my Estate in the last will, and advise me to treat with those that are to inherit when capable from the trust will which has not been recorded. Mr. John Harmer has relinquished all his claim this side the water to his nephew John Lambert, who says it would be absurd and a nullity for him to relinquish a claim when by the laws of this country he can not inherit being an alien. He wishes to perpetuate his claim to the Confiscated property and the lands not devised by the last will. The Gentlemen here are in doubt if the term property does not comprehend lands. If so all property is directed to be sold, or does it escheat to the commonwealth? Others think the Antinati [ante nati] to this revolution are capable of inheriting, however Dear Sir I will not tresspass too much on your goodness, and conclude this business with beging you to inform me If I should venture the matter with our Assembly. Its a dangerous ground, and Mr. Henry advised against it some time past when the Farfaxes confiscation was recent. As it is now situated this estate is unproductive and keeps me in an anxious situation. Your opinion shall be my guide. Only the last will recorded.
The Politics vibrating at present you’l hear from such able hands that I may as well be silent. Though never an enthusiast in religion, Politics some times animate me. The new constitution is maltreated by its adversaries, and though perhaps as perfect as to be expected, when erected by thirteen people, and condenced into one aggregate form. It is shaken to the foundation by Henry, who appears to wish more federal plans than one, my political optics discover by such a plan there will be formed a pabulum for eternal contention.
It afforded me pleasure to hear from Mr. Wythe while in Richmond that he supposed you had got over the inconvenience of your luxation. If not let me advise you to abandon cataplasms poultices and Goulards extract, and rely on a flesh brush, Electricy, and friction with powdered bark, what presumption you’l say, when you have had the skill of the ablest Parisians. I sincerely hope the complaint is removed.
Your reappointment affords me pleasure knowing the essential  services you will effect, pain that we are to be deprived the pleasure of seeing you here, for you’l be reappointed still, may you be happy.
Is your edition out with map? I only had a Glymps of the first, write on Dear Sir that we may improve, and be induced to read.
Your Sister Nancy was lately married to Mr. Hastings Marks of Charlottesville where they at present reside.
Some time past sent you some Ginzeng and Georgia Bryar seed. You’d afford me real pleasure by giving me liberty to collect for you any thing you wish. My son Walker is intended for Scotland in the spring and Mr. C. Meriwether. Mr. Epps paid a visit to the hills for a night or two, with his usual impatience, with more propriety at present, as he was anxious to return to nurse his twins, two little Girls. He out does us at Pen Park. Mrs. Gilmer presented me two months past with her eleventh child a fine boy named Harmer in hopes of sequestering from the Church which the old Gentleman talked of building.
Mrs. Gilmer unites in most affectionate compliments to you and the sweet Girls with Dear Sir Your Obt. humble Servant,

George Gilmer

